Citation Nr: 9909546	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  93-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for a cardiac disorder.

5.  Entitlement to service connection for external auditory 
canal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision, in pertinent part, 
denied claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, PTSD, a cardiac disorder, a 
mixed bipolar disorder with depression and anxiety, and an 
external auditory canal infection.  This claim returns to the 
Board following remand in July 1995.  The Board notes that, 
in a July 1998 rating decision, the RO granted service 
connection for a somatization disorder claimed as bipolar 
disorder with depression and anxiety, thus resolving the 
appeal as to this issue.  

The veteran was informed by the Board's July 1995 remand that 
a scheduled personal hearing had been canceled at the 
veteran's request, and requested further instructions from 
the veteran or his representative as to the hearing 
cancellation.  Neither the veteran nor his representative has 
responded or requested that the personal hearing be 
rescheduled.  The veteran has been afforded the right to a 
personal hearing, and the Board may proceed with appellate 
review.  
 
The Board will remand for the issuance of a statement of the 
case the issues of entitlement to service connection for a 
sleep disorder and low back disability.  See Manlincon v. 
West, No. 97-1467 (U.S. Vet. App. March 12, 1999).  



FINDINGS OF FACT

1.  The veteran had a left ear sensorineural hearing loss 
prior to diagnosis of any intercurrent ear disorder, 
including Meniere's disease.

2.  VA medical opinion of record links the veteran's left ear 
hearing loss to noise exposure during service.
3.  The veteran incurred a right ear hearing loss after 1992 
as a result of intercurrent medical disorders.  

4.  The veteran's tinnitus is linked to acoustic trauma the 
veteran sustained in service.

5.  There is no current medical diagnosis of PTSD, nor is 
there medical evidence that PTSD has been medically diagnosed 
at any time.

6.  There is no competent medical evidence that a cardiac 
disorder was manifested in service or within any applicable 
presumptive period proximate to service, and there is no 
medical evidence or opinion linking a cardiac disorder to the 
veteran's military service.

7.  There is no current diagnosis of external auditory canal 
infection.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).

2.  Right ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385(1998).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cardiac disorder.  
38 U.S.C.A. § 5107 (West 1991).

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for external auditory canal 
infection.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred left ear, right ear, or 
bilateral hearing loss, tinnitus, PTSD, a cardiac disorder, 
and an external auditory canal infection, in service.  An 
award of service connection is warranted where the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with active military service.  38 U.S.C.A. §§ 
1110, 1131.  Certain diseases defined by statute or 
regulation as chronic, including cardiovascular disease and 
hypertension, may be presumed service connected where 
manifested to a degree of 10 percent or more within a 
specified presumptive period after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

If a disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required in 
order to establish that a disorder is chronic.  38 C.F.R. § 
3.303.  Additionally, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To be well-grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Specifically, for a service connection claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.

The veteran has submitted evidence of a current diagnosis of 
bilateral hearing loss and of tinnitus.  There is medical 
evidence that left ear hearing loss and tinnitus are related 
to service.  The claims for left ear hearing loss and for 
tinnitus are well-grounded.  As to these claims, the Board 
finds that the duty to assist in the development of the 
claim, as mandated by 38 U.S.C.A. § 5107 has been met.  

However, the veteran has not provided medical evidence that 
right ear hearing loss or a cardiac disorder are linked to 
service.  The veteran has not provided evidence of current 
medical diagnosis of PTSD or of an external auditory 
infection.  These claims are not well-grounded, and there is, 
therefore, no duty to assist the veteran further in the 
development of those claims.  Epps, 126 F.3d at 1468-69.

1.  Claim for Service Connection for Left Ear or Right Ear 
Hearing Loss

The veteran's service medical records are silent as to any 
complaint of hearing loss.  Service separation examination 
conducted in June 1955 discloses that the veteran's right and 
left ear hearing acuity was 15/15 using the whispered voice 
test.  The veteran's service records, including 
administrative and personnel records, reflect that he served 
on the USS Princeton (CV-37) with Carrier Air Groups 19 and 
15.  The USS Princeton participated in operations against 
enemy forces in Korea.

There are no post-service audiology examinations of record 
prior to 1991.  VA audiologic examination conducted in 
November 1991 disclosed that the pure tone thresholds in the 
right ear at 500, 1000, 2000, and 4000 Hertz (Hz) were 15, 
10, 10, and 25 decibels (dB), respectively.  The pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hz were 10, 0, 10, 30, and 40 dB, respectively.  The 
audiologist concluded that the veteran had normal hearing in 
the right ear through 4000 Hz and had a mild to moderate 
sensorineural hearing loss at 3000 Hz and above in the left 
ear.  

On VA audiologic examination conducted in July 1992, the 
veteran's pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz (HZ) were 20, 10, 10, 30, and 25 
decibels (dB), respectively.  The pure tone thresholds in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hz were 5, 5, 10, 
35, and 40 dB, respectively.  Speech recognition was 100 
percent in each ear using the Maryland CNC Word List.

The summary of VA hospitalization in August 1994 reflects a 
change in the veteran's hearing, with right ear hearing loss 
greater than left ear hearing loss.  Several diagnoses, 
including Meniere's disease, were considered as possible 
causes of the rapid change in right ear auditory acuity.  

VA and private treatment records thereafter reflect continued 
efforts to diagnose and treat right ear problems.  Private 
medical records dated from January 1997 through May 1998 
reflect that the veteran developed severe to profound sensory 
hearing loss in the right ear, which was eventually treated 
surgically.

Audiologic examination conducted in May 1998 disclosed that 
the pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hz were 100, 75, 65, 55, and 80 dB, 
respectively.  The pure tone thresholds in the left ear at 
500, 1000, 2000, 3000, and 4000 Hz were 25, 10, 35, 55, and 
65 dB, respectively.  The veteran provided a history of noise 
exposure on the flight deck of a naval aircraft carrier.  He 
reported onset of bilateral hearing loss in 1952.  The Board 
notes, however, that there is no evidence in the service 
medical records that the veteran complained of hearing loss 
during service, and there is no post-service medical record 
which reflects a post-service complaint of a hearing 
disability until 1991, more than 35 years after the veteran's 
service discharge.  The evidence associated with the claims 
file also reflects that the likely veteran had some post-
service noise exposure during construction employment, but 
there is no evidence as to the level or approximate duration 
of such noise exposure.

The VA physician provided an opinion that the veteran had 
bilateral sensorineural hearing loss, related "partly" to 
"past medical history."  The examiner then clarified this 
statement by providing an opinion that left-sided 
sensorineural downsloping hearing loss was "presumably 
related to noise exposure in the military."  The examiner 
also opined that the veteran's more significant, and 
upsloping, right ear hearing loss, was related to Meniere's 
disease, giving elevated thresholds in the right ear relative 
to the left.

Claims for service connection for defective hearing are 
adjudicated in accordance with the provisions of 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hz are 26 decibels or greater; or when 
the speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Applying this regulation to this case, the veteran had a left 
ear hearing disability within the definition of 38 C.F.R. 
§ 3.385 at the time of his first VA audiologic examination in 
1991, and at the time of the 1992 VA audiologic examination, 
since his auditory threshold at 4000 Hz was 40 dB both times, 
and a left ear sensorineural hearing loss was medically 
diagnosed.  

In contrast, there was no right ear hearing loss disability 
under 38 C.F.R. § 3.385 in the right ear in either 1991 or in 
1992, as defined by the regulation.  VA clinical records 
reflect that the veteran had a change in his right ear 
hearing beginning in 1994, and reflects that he was 
hospitalized with acute complaints.  Various medical 
diagnoses were considered, including Meniere's disease.  The 
veteran was treated for a right ear disorder, including a 
right ear surgical procedure. 

The veteran now has a right ear hearing loss, as defined 
under the governing regulation, since his hearing thresholds 
at all frequencies are now above 40 dB in the right ear.  
Thus, his current right ear hearing loss is more severe than 
his current left ear hearing loss.  However, the opinion of 
the medical examiner who conducted the May 1998 VA audiologic 
examination distinguished the causes of the veteran's left 
and right ear hearing loss, attributing left ear hearing loss 
"presumably" to noise exposure in service, and attributing 
right ear hearing loss to intercurrent right ear medical 
disorders.  

Resolving any reasonable doubt in the veteran's favor, the 
veteran has a left ear hearing loss attributable to service.  
The preponderance of the evidence is against a finding that a 
current right ear hearing loss is attributable to service, 
since the veteran did not have a right ear hearing loss, as 
defined by VA regulation, until 1994, when he was 
hospitalized for changes in his hearing and increased 
problems with vertigo, dizziness, and other symptoms.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant service connection for a 
right ear hearing loss, since the evidence is not in 
equipoise.

2.  Entitlement to Service Connection for Tinnitus

At the time of VA outpatient treatment in July 1991, the 
veteran complained of tinnitus, bilateral, of one year's 
duration.  In July 1991, the veteran complained of constant 
ringing in the ears for 30 years.  At the time of VA 
outpatient treatment in November 1991, the veteran reported 
that he had had tinnitus for 40 years.  On initial post-
service VA audiologic examination in November 1991, the 
veteran complained that tinnitus interfered with his ability 
to sleep.  These clinical records are silent as to the 
etiology of tinnitus.

On VA examination conducted in May 1998, the veteran 
complained of bilateral, constant, tinnitus, beginning in 
1951.  The examiner noted that tinnitus is a subjective 
complaint, which cannot be objectively demonstrated or ruled 
out.  The audiologist who conducted hearing acuity testing 
provided an opinion that the veteran's subjective complaint 
of tinnitus was "probably" related to his noise exposure in 
service, although the tinnitus might be "partly related" to 
other, unreported, events in the veteran's life.

Resolving any reasonable doubt in the veteran's favor, 
service connection for tinnitus is warranted, based on the 
recent VA audiology opinion.

3.  Claim for Service Connection for PTSD 

The veteran's service medical records reflect numerous 
complaints and various diagnoses, but no psychiatric 
diagnosis was assigned or psychiatric treatment provided 
during the veteran's service.  However, based on the 
veteran's in-service complaints and objective findings, and 
the post-service complaints and findings of record, the VA 
examiner who conducted a May 1998 VA examination determined 
that the veteran had an undifferentiated somatiform disorder, 
a major depressive disorder, and an anxiety disorder with 
some symptoms of PTSD, which were, in fact, manifested 
beginning in service.  

Based on this opinion, by a rating decision dated in July 
1998, the RO granted service connection for a somatization 
disorder, claimed as bipolar depression with depression and 
anxiety.  Because this grant of service connection does not 
include a grant of service connection for PTSD, that issue, 
which the veteran appeal prior to the grant of service 
connection for a somatization disorder, remains on appeal.  

The evidence of record establishes that the veteran has never 
been medically diagnosed as having PTSD, at any time, either 
in service, or post-service.  The veteran post-service 
clinical records reflect that a variety of diagnoses have 
been assigned to his psychiatric disability over the years.  
These diagnoses have included bipolar affective disorder, 
depression, anxiety, and personality disorder, among others.

The VA examiner who conducted a November 1996 examination 
concluded that the veteran did have a psychiatric disability, 
but stated, "I frankly do not see any symptoms suggestive of 
Post Traumatic Stress Disorder."  The examiner who conducted 
the May 1998 VA examination summarized the veteran's past 
psychiatric history and diagnoses.  The examiner concluded 
that veteran had some symptoms of PTSD as part of his anxiety 
disorder, but did not assign a diagnosis of PTSD.  

Although the veteran himself asserts that he has PTSD, there 
is no medical evidence or opinion which assigns a diagnosis 
of PTSD.  In the absence of a current diagnosis of PTSD, the 
veteran's claim of entitlement to service connection for PTSD 
is not well-grounded.  Epps, 126 F.3d at 1468-69; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

The veteran has been informed of the requirement for a well-
grounded claim for PTSD several times, including in a July 
1998 Supplement Statement of the Case (SSOC), which 
specifically stated that a review of the medical evidence and 
VA examinations of record disclosed no diagnosis of PTSD.  
The veteran has not identified any additional evidence which 
might be relevant, nor is VA on notice of the possible 
existence of such evidence.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The veteran's claim must be denied as 
not well-grounded.  

4.  Claim for Service Connection for a Cardiac Disorder

The veteran's service medical records are silent as to any 
diagnosed cardiac disorder.   

Post-service VA clinical records dated in April 1987 reflect 
that the veteran complained of chest pain.  Hyperanxiety and 
somatization were diagnosed.  VA outpatient treatment records 
dated in September 1991 reflect that the veteran reported a 
history of coronary artery disease and hypertension, for 
which he was on no medications.  VA clinical inpatient and 
outpatient treatment records and VA examination reports after 
1991 disclose no other cardiac disorders.  

There is no medical evidence that the veteran incurred a 
cardiac disorder in service.  There is no medical evidence 
that the veteran incurred a cardiac disorder which may be 
presumed service-connected within an applicable presumptive 
period.  There is no post-service medical evidence that the 
veteran had a diagnosed cardiac disorder, including 
hypertension, prior to 1990, approximately 35 years after his 
service separation.  In the absence of medical evidence or 
opinion linking the veteran's cardiac disorder to service, 
the claim must be denied as not well-grounded.

The veteran's contention that he has a service-connected 
cardiac disorder is the only evidence of record of such a 
relationship.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for a 
cardiac disorder.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has been informed, including in a July 1998 SSOC, 
of the evidence required to establish a well-grounded claim 
for service connection for a cardiac disorder.  He has not 
identified any additional information which might be 
relevant, nor is VA on notice of the possible existence of 
such evidence.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

5.  Claim for Service Connection for External Auditory Canal 
Infection

The veteran's service medical records are silent as to 
complaints of ear pain or diagnosis or treatment of an 
auditory canal infection.  Post-service VA and private 
clinical records reflect that the veteran was treated for a 
right ear disorder, for which various diagnoses were 
assigned, beginning in 1994, through 1997.  Private medical 
records dated from June 1995 to June 1997 reflect that the 
veteran underwent right middle ear exploration and gentamycin 
infusion in early 1997.  The records do not include a 
statement of the diagnosed medical disorder which those 
procedures were intended to treat.  

On VA examination of the ears in May 1998, the veteran has 
cerumen impactions bilaterally, which were removed, and the 
tympanic membranes were sclerotic but intact.  There was no 
evidence of fluid or other abnormality of the ears.  In the 
absence of a current diagnosis of an external auditory canal 
infection, entitlement to service connection for that 
disorder is not warranted.  Epps, 126 F.3d at 1468-69; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran has been informed, including in a July 1998 SSOC, 
of the evidence required to establish a well-grounded claim 
for service connection for an external auditory canal 
infection.  He has not identified any additional information 
which might be relevant, nor is VA on notice of the possible 
existence of such evidence.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The veteran's claim must be denied as 
not well-grounded.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for a right ear hearing 
loss is denied.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a cardiac disorder is 
denied. 

Entitlement to service connection for external auditory canal 
infection is denied.  
REMAND

The Board notes that, in an April 1996 rating action, the RO 
denied entitlement to service connection for a low back 
injury and a sleep disorder, and found the veteran 
permanently and totally disabled for pension purposes.  In 
July 1996, the RO notified the veteran of the award of 
pension and of the denial of service connection for low back 
injury and sleep disorder, and the RO notified the veteran of 
his appellate rights.  On July 31, 1996, the veteran filed a 
notice of disagreement with the determinations reflected in 
the July 2, 1996 notification, and the veteran requested that 
a statement of the case (SOC) be issued.  He also requested 
transfer of the claims file to the Waco, Texas, RO.  
Subsequently, in a September 1996 letter to a member of the 
Senate, the veteran expressed his intent to appeal denial of 
service connection for a back disorder and a sleep disorder.  

The record before the Board does not reflect that an SOC has 
been issued regarding denials of service connection for a low 
back disorder and a sleep disorder. In  Manlincon v. West, 
No. 97-1467 (U.S. Vet. App. March 12, 1999), the U.S. Court 
of Appeals for Veterans Claims (Court) indicated that in a 
case in which a veteran expressed disagreement in writing 
with an RO decision and the RO failed to issue a statement of 
case, the Board should remand the issue to the RO, not 
referred it there, for issuance of an SOC.  Accordingly, the 
case is REMANDED for the following action:

The RO should furnish the veteran an SOC as to his 
claims of entitlement to service connection for a 
low back disorder and for a sleep disorder. 

The claim should not be returned to the Board 
unless the veteran files a timely substantive 
appeal.  



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

 

- 14 -


- 5 -


